 
Exhibit 10.1


DREW INDUSTRIES INCORPORATED
 
2002 Equity Award and Incentive Plan
(As Amended and Restated Effective December 1, 2008)
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



     
Page
       
1.
Purpose
 
1
       
2.
Definitions
 
1
       
3.
Administration.
 
3
       
4.
Stock Subject to Plan
 
4
       
5.
Eligibility; Per-Person Award Limitations
 
5
       
6.
Specific Terms of Awards
 
6
       
7.
Performance Awards, Including Annual Incentive Awards
 
9
       
8.
Certain Provisions Applicable to Awards
 
11
       
9.
Change in Control
 
12
       
10.
General Provisions
 
13

 
 
i

--------------------------------------------------------------------------------

 
 
DREW INDUSTRIES INCORPORATED 2002 Equity Award and Incentive Plan,
As Amended and Restated Effective December 1, 2008
 
1.            Purpose.  The purpose of this 2002 Equity Award and Incentive Plan
(the “Plan”) is to aid Drew Industries Incorporated, a Delaware corporation (the
“Corporation”), in attracting, retaining, motivating and rewarding employees,
non-employee directors, and other persons who provide substantial services to
the Corporation or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Corporation goals, and promote the creation of
long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders.  The Plan authorizes stock-based and
cash-based incentives for Participants.
 
2.            Definitions.  In addition to the terms defined in Section 1 above
and elsewhere in the Plan, the following capitalized terms used in the Plan have
the respective meanings set forth in this Section:
 
(a)           “Annual Incentive Award” means a type of Performance Award granted
to a Participant under Section 7(c) representing a conditional right to receive
cash, Stock or other Awards or payments, as determined by the Committee, based
on performance in a performance period of one fiscal year or a portion thereof.
 
(b)           “Award” means any Option, SAR, Restricted Stock, Deferred Stock,
Stock granted as a bonus or in lieu of another award, Performance Award or
Annual Incentive Award, together with any related right or interest, granted to
a Participant under the Plan.
 
(c)           “Beneficiary” means the legal representatives of the Participant’s
estate entitled by will or the laws of descent and distribution to receive the
benefits under a Participant’s Award upon a Participant’s death, provided that,
if and to the extent authorized by the Committee, a Participant may be permitted
to designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.
 
(d)           “Board” means the Corporation’s Board of Directors.
 
(e)           “Change in Control” and related terms have the meanings specified
in Section 9.
 
(f)           “Code” means the Internal Revenue Code of 1986, as
amended.  References to any provision of the Code or regulation (including a
proposed regulation) thereunder shall include any successor provisions and
regulations.
 
(g)           “Committee” means a committee of two or more directors designated
by the Board to administer the Plan; provided, however, that, directors
appointed or serving as members of a Board committee designated as the Committee
shall not be employees of the Corporation or any subsidiary or affiliate.  In
appointing members of the Committee, the Board will consider whether a member is
or will be a Qualified Member, but such members are not required to be Qualified
Members at the time of appointment or during their term of service on the
Committee.  The full Board may perform any function of the Committee hereunder,
in which case the term “Committee” shall refer to the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
(h)           “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 10(j).
 
(i)           “Deferred Stock” means a right, granted to a Participant under
Section 6(f), to receive Stock or other Awards or a combination thereof at the
end of a specified deferral period.
 
(j)           “Effective Date” means the effective date specified in Section
10(q).
 
(k)           “Eligible Person” has the meaning specified in Section 5.
 
(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.
 
(m)           “Fair Market Value” of the Stock shall be determined in good faith
by the Committee in accordance with the provisions of Treasury Department
regulations 1.409A-1(b)(5)(iv)(A) and can be based upon the last sale before or
first sale after the date of determination, the closing price on the trading day
before or the trading day after the determination date, the arithmetic mean of
the high and low prices on the trading date  of determination, or any other
reasonable method using actual transactions of the Stock as reported for
composite transactions in the New York Stock Exchange.
 
(n)           “Incentive Stock Option” or “ISO” means any Option designated as
an incentive stock option within the meaning of Code Section 422 or any
successor provision thereto and qualifying thereunder.
 
(o)           “Option” means a right, granted to a Participant under Section
6(b), to purchase Stock or other Awards at a specified price during specified
time periods.
 
(p)           “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
 
(q)           “Performance Award” means a right, granted to a Participant under
Sections 6(g) and 7, to receive Awards or payments based upon performance
criteria specified by the Committee.
 
(r)           “Preexisting Plan” means the Drew Industries Incorporated Stock
Option Plan Amended and Restated June 1, 1999.
 
(s)           “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) and an “outside
director” within the meaning of Regulation 1.162-27 under Code Section 162(m).
 
 
2

--------------------------------------------------------------------------------

 
 
(t)           “Restricted Stock” means Stock granted to a Participant under
Section 6(e) that is subject to certain restrictions and to a risk of
forfeiture.
 
(u)           “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
 
(v)           “Stock” means the Corporation’s Common Stock, par value $.01 per
share, and any other equity securities of the Corporation that may be
substituted or resubstituted for Stock pursuant to Section 10(c).
 
(w)           “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c).
 
3.            Administration.
 
(a)           Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan.  Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 10(b) and other persons claiming rights
from or through a Participant, and stockholders.  The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (authority with respect to other
aspects of non-employee director awards is not exclusive to the Board,
however).  The foregoing notwithstanding, the Committee shall not have authority
to accelerate or otherwise provide for the times at which any Award is paid or
delivered if any Award is subject to Section 409A of the Code in a manner that
would result in the imposition upon any Participant of an additional tax under
Section 409A of the Code, and provided further, in the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, a Participant is deemed to be a “specified employee” (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), payments and/or deliveries in respect
of any Award subject to Section 409A of the Code shall not be made prior to the
date which is six (6) months after the date of such Participant’s separation
from service (other than by death or disability) from the Corporation and all
subsidiaries, determined in accordance with Section 409A of the Code and the
regulations promulgated thereunder.  The Committee, to minimize or avoid any
sanction or damages to a Participant or Beneficiary, or to any other person
resulting from a violation of Code Section 409A under the Plan, may undertake
correction of any violation or participate in any available correction program,
as described in Notice 2008-113 or other Treasury or IRS guidance.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Manner of Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the
Corporation may be taken either by such a subcommittee or by the Committee but
with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action, provided that, upon such abstention or
recusal, the Committee remains composed of two or more Qualified Members. Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of the Plan.  The express grant of any specific power
to the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Corporation or any subsidiary or
affiliate, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Corporation and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify.
 
(c)           Limitation of Liability.  The Committee and each member thereof,
and any person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Corporation
or a subsidiary or affiliate, the Corporation’s independent auditors,
consultants or any other agents assisting in the administration of the
Plan.  Members of the Committee, any person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Corporation or a
subsidiary or affiliate acting at the direction or on behalf of the Committee or
a delegee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation with
respect to any such action or determination.
 
4.           Stock Subject to Plan.
 
(a)           Overall Number of Shares Available for Delivery.  Subject to
adjustment as provided in Section 10(c), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be (i) 2,800,000 (after giving effect to the 2-for-1 stock dividend of
September 2005), plus (ii) the number of shares that remain available for
issuance under the Preexisting Plan after all awards thereunder have been
settled, plus (iii) the number of shares subject to awards under the Preexisting
Plan that become available in accordance with Section 4(b) after the Effective
Date; provided, however, (A) that the total number of shares with respect to
which ISOs may be granted shall not exceed the number specified under clause (i)
above, and (B) no more than 1,000,000 shares (after giving effect to the 2-for-1
stock dividend of September 2005) may be awarded under this Plan for awards
other than Options and/or SARs. Any shares of Stock delivered under the Plan
shall consist of authorized and unissued shares or treasury shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  Shares subject to an Award or
an award under the Preexisting Plan that is canceled, expired, forfeited,
settled in cash or otherwise terminated without a delivery of shares to the
Participant will again be available for Awards, and shares withheld in payment
of the exercise price or taxes relating to an Award or Preexisting Plan award
and shares equal to the number surrendered in payment of any exercise price or
taxes relating to an Award or Preexisting Plan award shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to again
be available for Awards under the Plan. In addition, in the case of any Award
granted in substitution for an award of a company or business acquired by the
Corporation or a subsidiary or affiliate, shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
shares reserved under the Plan, but shall be available under the Plan by virtue
of the Corporation’s assumption of the plan or arrangement of the acquired
company or business.  This Section 4(b) shall apply to the number of shares
reserved and available for ISOs only to the extent consistent with applicable
regulations relating to ISOs under the Code.
 
(c)           Repricings.  Unless otherwise approved or ratified by holders of a
majority of the Corporation’s outstanding shares of Stock, no shares authorized
under this Plan shall be used for any award that could be characterized as a
“repricing” of outstanding options.
 
5.            Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  For purposes of the Plan, an “Eligible
Person” means an employee of the Corporation or any subsidiary or affiliate,
including any executive officer, a non-employee director of the Corporation, a
consultant or other person who provides substantial services to the Corporation
or a subsidiary or affiliate, and any person who has been offered employment by
the Corporation or a subsidiary or affiliate, provided that such prospective
employee may not receive any payment or exercise any right relating to an Award
until such person has commenced employment with the Corporation or a subsidiary
or affiliate. An employee on leave of absence may be considered as still in the
employ of the Corporation or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan.  In each calendar year during any
part of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as “performance-based compensation” under Code Section
162(m) under each of Section 6(b), 6(c), 6(d), 6(e), 6(f), or 6(g) relating to
up to his or her Annual Limit (such Annual Limit to apply separately to the type
of Award authorized under each specified subsection).  A Participant’s Annual
Limit, in any calendar year during any part of which the Participant is then
eligible under the Plan, shall equal 50,000 shares plus the amount of the
Participant’s unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section
10(c).  In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying Treasury Regulation 1.162-27(e)(4) (including a
Performance Award under Section 7 not related to an Award specified in Section
6), an Eligible Person may not be granted Awards authorizing the earning during
any calendar year of an amount that exceeds the Participant’s Annual Limit,
which for this purpose shall equal $1,200,000 plus the amount of the
Participant’s unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding sentence).
For this purpose, (i) “earning” means satisfying performance conditions so that
an amount becomes payable, without regard to whether it is to be paid currently
or on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.
 
 
5

--------------------------------------------------------------------------------

 
 
6.            Specific Terms of Awards.
 
(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan.  The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan.
 
(b)           Options.  The Committee is authorized to grant Options to Eligible
Persons on the following terms and conditions:
 
(i)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option (including both ISOs and non-qualified Options) shall be
determined by the Committee, provided that such exercise price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Option.
 
(ii)           Option Term; Time and Method of Exercise.  The Committee shall
determine the term of each Option, (provided that no term of any ISO or SAR in
tandem therewith will exceed ten years from the grant date), the circumstances
under which on Option may be exercised, the methods by which such exercise price
may be paid, the form of such payment (subject to Section 10(k)), (including
through “cashless exercise” arrangements, to the extent permitted by applicable
law), and the methods by or forms in which Stock will be delivered in
satisfaction of Options to Participants.
 
(iii)           ISOs.  The terms of any ISO granted under the Plan shall comply
in all respects with the provisions of Code Section 422.
 
(c)           Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Eligible Persons on the following terms and conditions:
 
(i)           Right to Payment.  An SAR shall confer on the Participant to whom
it is granted a right to receive, upon exercise thereof, the excess of (A) the
Fair Market Value of one share of Stock on the date of exercise (or, in the case
of a “Limited SAR,” the Fair Market Value determined by reference to the Change
in Control Price) over (B) the grant price of the SAR as determined by the
Committee.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Other Terms.  The Committee shall determine at the date of grant
or thereafter the time or times at which and the circumstances under which an
SAR may be exercised, the method of exercise and settlement, form of
consideration payable in settlement, forms in which Stock will be delivered to
Participants, and whether or not an SAR shall be free-standing or in tandem or
combination with another Award.  Limited SARs that may only be exercised in
connection with a Change in Control or other event as specified by the Committee
may be granted on such terms, not inconsistent with this Section 6(c), as the
Committee may determine.
 
(d)           Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Corporation or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
 
(e)           Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Eligible Persons on the following terms and conditions:
 
(i)           Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and any other restrictions
the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter; provided, however, that,
subject to Section 9, Restricted Stock shall not be transferable prior to the
first anniversary of the grant thereof.  Except to the extent restricted under
the terms of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).
 
(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Corporation; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
 
(iii)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Corporation retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Corporation, endorsed in blank, relating to the Restricted Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
 
(f)           Deferred Stock.  The Committee is authorized to grant Deferred
Stock to Eligible Persons, which are rights to receive Stock, other Awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:
 
(i)           Award and Restrictions.  Issuance of Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee or, if permitted by the Committee, as elected by the
Participant.  If Participant is permitted to elect a deferral period for an
Award of Deferred Stock, the Participant shall submit an irrevocable deferral
election (in a form provided by the Committee) no later than December 31 of the
year prior to the year in which the Award of Deferred Stock is earned.  The
deferral election will specify (A) permissible payment events as some or all of
the following affecting the Participant (i) separation from service; (ii) death;
(iii) disability, a specified time or pursuant to a fixed schedule; (iv) Change
in Control or (v) unforeseeable emergency, (B) the date on which payment shall
be made or begin and (C) the form of payment (i.e., in a lump-sum or
installments).  All deferrals hereunder shall be accomplished in a manner
consistent with the requirements of Section 409A of the Code and the regulations
promulgated thereunder.  In addition, Deferred Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse at the expiration
of the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Deferred Stock may be satisfied by delivery of Stock, other Awards, or a
combination thereof (subject to Section 10(k)), as determined by the Committee
at the date of grant or thereafter.  The foregoing notwithstanding, in the event
that it is reasonably determined by the Committee that the Participant is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code, payments or deliveries of Stock or other Awards in satisfaction of
Deferred Stock subject to Section 409A of the Code shall not be made prior to
the date which is six (6) months after the date of such Participant’s separation
from service (other than by death or disability) from the Corporation and all
subsidiaries, determined in accordance with Section 409A of the Code and the
regulations promulgated thereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable deferral period
or portion thereof to which forfeiture conditions apply (as provided in the
Award document evidencing the Deferred Stock), all Deferred Stock that is at
that time subject to such forfeiture conditions shall be forfeited; provided
that the Committee may provide, by rule or regulation or in any Award document,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Deferred Stock will lapse in whole or in part, including
in the event of terminations resulting from specified causes.
 
(g)           Performance Awards.  Performance Awards, denominated in cash or in
Stock or other Awards, may be granted by the Committee in accordance with
Section 7.
 
7.            Performance Awards, Including Annual Incentive Awards.
 
(a)           Performance Awards Generally.  The Committee is authorized to
grant Performance Awards on the terms and conditions specified in this Section
7.  Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) that may be earned
upon achievement or satisfaction of performance conditions specified by the
Committee.  In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee.  The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) in the case of a Performance Award intended to
qualify as “performance-based compensation” under Code Section 162(m).
 
(b)           Performance Awards Granted to Covered Employees.  If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).
 
(i)           Performance Goal Generally.  The performance goal for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b).  The performance
goal shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of one or more performance goals.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Business Criteria.  One or more of the following business
criteria for the Corporation, on a consolidated basis, and/or for specified
subsidiaries or affiliates or other business units of the Corporation shall be
used by the Committee in establishing performance goals for such Performance
Awards: (1) growth in revenues or assets; (2) earnings from operations, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items; (3) net income or net income
per common share (basic or diluted); (4) return on assets, return on investment,
return on capital, or return on equity; (5) cash flow, free cash flow, cash flow
return on investment, or net cash provided by operations; (6) interest expense
after taxes; (7) economic profit; (8) operating profit, operating margin or
gross margin; (9) stock price or total stockholder return; and (10) strategic
business criteria, consisting of one or more objectives such as market
penetration, geographic business expansion goals, cost targets, customer or
employee satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures. The targeted level of performance with respect to
such business criteria may be established at such levels and in such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.
 
(iii)           Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of at least 12 consecutive months in
which the Participant performs services, as specified by the Committee.  A
performance goal shall be established in writing, not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed,
provided that the outcome must be substantially uncertain at the time that the
Committee establishes the performance goals.  Notwithstanding anything herein to
the contrary, a performance period may be for a period of less than 12
consecutive months (a “Short Performance Period”) provided that the payment or
settlement of a Performance Award which relates to a Short Performance Period
shall (i) be made within the 2 ½ months following the end of the taxable year of
the Corporation which contains the last month of the Short Performance Period
and (ii) constitute a “short term deferral” within the meaning of Regulation
1.409A-1(b)(4) under Code Section 409A.
 
(iv)           Settlement of Performance Awards; Other Terms.  Settlement of
such Performance Awards shall be in cash, Stock, other Awards or other property,
in the discretion of the Committee.  The Committee may, in its discretion,
increase or reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 7(b).  Any settlement which changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as “performance-based compensation” for purposes of Code Section
162(m).  The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant or other event (including a Change in Control) prior to the end
of a performance period or settlement of such Performance Awards.
 
(c)           Annual Incentive Awards Granted to Designated Covered
Employees.  The Committee may grant an Annual Incentive Award to an Eligible
Person who is designated by the Committee as likely to be a Covered
Employee.  Such Annual Incentive Award will be intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m), and
therefore its grant, exercise and/or settlement shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 7(c).
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           Grant of Annual Incentive Awards.  Not later than the earlier of
90 days after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period.  The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee.  In all cases, the maximum Annual Incentive Award
of any Participant shall be subject to the limitation set forth in Section 5.
 
(ii)           Payout of Annual Incentive Awards.  After the end of each
performance period, the Committee shall determine the amount, if any, of the
Annual Incentive Award for that performance period payable to each
Participant.  The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount.  The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Participant or other event (including a Change
in Control) prior to the end of a performance period or settlement of such
Annual Incentive Award.
 
(d)           Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m).  Specifically, the Committee shall
certify in writing, in a manner conforming to applicable, regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.
 
8.            Certain Provisions Applicable to Awards.
 
(a)           Form and Timing of Payment under Awards; Deferrals.  Subject to
the terms of the Plan and any applicable Award document, payments to be made by
the Corporation or a subsidiary or affiliate upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, and may be made in a single payment, in installments, or on a
deferred basis.  The settlement of any Award may be accelerated, and cash paid
in lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (subject to Section
10(k)).  Installment or deferred payments may be required by the Committee
(subject to Section 10(e)) or permitted at the election of the Participant on
terms and conditions established by the Committee.  Payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Exemptions from Section 16(b) Liability.  With respect to a
Participant who is then subject to the reporting requirements of Section 16(a)
of the Exchange Act in respect of the Corporation, transactions under the Plan
are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.  To the extent that compliance with any Plan
provision applicable solely to such Participants is not required in order to
bring a transaction by such Participants into compliance with Rule 16b-3, it
shall be deemed null and void as to such transaction, to the extent permitted by
law and deemed advisable by the Committee.  To the extent any provision of the
Plan or action by the Committee involving such Participants is deemed not to
comply with an applicable condition of Rule 16b-3, it shall be deemed null and
void as to such Participants, to the extent permitted by law and deemed
advisable by the Committee.
 
9.            Change in Control.
 
(a)           Effect of “Change in Control” on Non-Performance Based Awards.  In
the event of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been  satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document:
 
(i)           All deferral of settlement, forfeiture conditions and other
restrictions applicable to Awards granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant or other express election to defer beyond a Change in Control
and subject to applicable restrictions set forth in Section 10(a);
 
(ii)           Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the balance
of the stated term of such Award without regard to any termination of employment
or service by the Participant other than a termination for “cause” (as defined
in any employment or severance agreement between the Corporation or a subsidiary
or affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 10(a); and
 
(iii)           The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.
 
(b)           Effect of “Change in Control” on Performance-Based Awards.  In the
event of a “Change in Control,” with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions will be deemed to be met if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Definition of “Change in Control.”  A “Change in Control” means, a
change (i) in the ownership of the Corporation (which shall occur when a
“person” or “group” [as determined for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934], except any majority-owned subsidiary of the
Corporation or any employee benefit plan of the Corporation or any trust
thereunder, acquires more than 50% of the voting power or fair market value of
the Stock of the Corporation); (ii) in the effective control of the Corporation
(which shall result from the acquisition, or acquisition during the 12-month
period ending on the date of the latest acquisition, by one or more persons
acting as a group of 30% or more of the total voting power of the Stock of the
Corporation or replacement of a majority of the directors of the Corporation
during any 12-month period by directors not endorsed by a majority of the board
of directors of the Corporation before appointment or election); or (iii) in the
ownership of a substantial portion of the assets of the Corporation (which shall
result from the acquisition, or acquisition during a 12-month period ending on
the date of the latest acquisition, by one or more persons [other than related
persons described in Treasury Regulation § 1.409A-3(i)(5)(vii)(B)] acting as a
group of all or substantially all of the assets of the Corporation), each within
the meaning of Treasury Regulation § 1.409A-3(i)(5).
 
An event constituting a Change of Control must be objectively determinable and
any certification thereof by the Committee may not be subject to the discretion
of the Committee.


(d)           Definition of “Change in Control Price.”  The “Change in Control
Price” means an amount in cash equal to the higher of (i) the amount of cash and
Fair Market Value of property that is the highest price per share paid
(including extraordinary dividends) in any transaction triggering the Change in
Control or any liquidation of shares following a sale of substantially all the
assets of the Corporation, or (ii) the highest Fair Market Value per share at
any time during the 60-day period preceding and 60-day period following the
Change in Control.
 
10.           General Provisions.
 
(a)           Compliance with Legal and Other Requirements.  The Corporation
may, to the extent deemed necessary or advisable by the Committee, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Corporation are listed or
quoted, or compliance with any other obligation of the Corporation, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary or
affiliate thereof), or assigned or transferred by such Participant otherwise
than by will or the laws of descent and distribution or to a Beneficiary upon
the death of a Participant, and such Awards or rights that may be exercisable
shall be exercised during the lifetime of the Participant only by the
Participant or his or her guardian or legal representative, except that Awards
and other rights (other than ISOs and SARs in tandem therewith) may be
transferred to one or more transferees during the lifetime of the Participant,
and may be exercised by such transferees in accordance with the terms of such
Award, but only if and to the extent such transfers are permitted by the
Committee, subject to any terms and conditions which the Committee may impose
thereon (including limitations the Committee may deem appropriate in order that
offers and sales under the Plan will meet applicable requirements of
registration forms under the Securities Act of 1933 specified by the SEC). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
 
(c)           Adjustments.  In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock (including without limitation whether such stock is’
restricted) subject to or deliverable in respect of outstanding Awards and (iv)
the exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option (subject to Section 10(k)). In
addition, the Committee is authorized to make adjustments in the terms,
conditions and criteria included in any Awards in recognition of unusual or
nonrecurring events affecting the Corporation or for any other reason deemed
relevant by the Committee acting in good faith; provided that no such adjustment
shall be authorized or made if and to the extent that the existence of such
authority (i) would cause Options, SARs, or Performance Awards granted under
Section 7 to Participants designated by the Committee as Covered Employees and
intended to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder, or (ii) would cause the Committee to be deemed to have authority to
change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Tax Provisions.
 
(i)           Withholding.  The Corporation and any subsidiary or affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to any employee Participant, amounts of withholding and other taxes due
or potentially payable in connection with any transaction involving an Award,
and to take such other action as the Committee may deem advisable to enable the
Corporation and employee Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of an employee
Participant’s withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee.  Other provisions of the Plan
notwithstanding, only the minimum amount of Stock or cash deliverable in
connection with an Award necessary to satisfy statutory withholding requirements
will be withheld.
 
(ii)           Requirement of Notification of Code Section 83(b) Election.  If
any Participant shall make an election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provision of the laws of a jurisdiction
outside the United States, such Participant shall notify the Corporation of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.
 
(iii)           Requirement of Notification Upon Disqualifying Disposition Under
Code Section 421(b).  If any Participant shall make any disposition of shares of
Stock delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Corporation of
such disposition within ten days thereof.
 
(e)           Changes to the Plan.  The Board may suspend, terminate or amend
the Plan, or the Committee’s authority to grant Awards under the Plan, without
the consent of stockholders or Participants; provided, however, that no such
action, except with the consent of stockholders, may (a) increase the maximum
number of shares of Stock covered by the Plan or change the class of employees
who are Eligible Persons; (b) reduce the exercise price for any stock options
below the fair market value of the Common Stock on the date of the grant of such
option; (c) extend beyond 10 years from the date of the grant the period within
which any Award may be exercised; (d) extend the period during which Awards may
be granted; or (e) increase the Annual Limit; provided, further, however, that
any amendment to the Plan shall be submitted to the Corporation’s stockholders
for approval not later than the earliest annual meeting for which the record
date is after the date of such Board action if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Stock may then be listed or
quoted.
 
The Board may amend the Plan at any time to comply with Section 409A of the Code
regulations promulgated thereunder and other Treasury or IRS guidance regarding
or affecting Code Section 409A, provided that such amendment will not result in
taxation to any Participant under Code Section 409A.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           Right of Setoff.  The Corporation or any subsidiary or affiliate
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Corporation or a subsidiary or affiliate may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Corporation,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 10(f).
 
(g)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Corporation; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Corporation’s
obligations under the Plan.  Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.
 
(h)           Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Corporation for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.
 
(i)           Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(j)           Compliance with Code Section 162(m).  It is the intent of the
Corporation that Options and SARs granted to Covered Employees and other Awards
designated as Awards to Covered Employees subject to Section 7 shall constitute
qualified “performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder, unless otherwise determined by the Committee
at the time of allocation of an Award.  Accordingly, the terms of Sections 7(b),
(c), and (d), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder.  The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee as likely to be a Covered Employee with respect to a specified
fiscal year.  If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
 
 
16

--------------------------------------------------------------------------------

 
 
(k)           Certain Limitations Relating to Accounting Treatment of
Awards.  Other provisions of the Plan notwithstanding, the Committee’s authority
under the Plan is limited to the extent necessary to ensure that any Option or
other Award of a type that the Committee has intended to be subject to fixed
accounting with a measurement date at the date of grant or the date performance
conditions are satisfied under APB 25 shall not become subject to “variable”
accounting solely due to the existence of such authority, unless the Committee
specifically determines that the Award shall remain outstanding despite such
“variable” accounting.
 
(l)           Governing Law.  The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan and any Award document
shall be determined in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.
 
(m)           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant’s residence or employment abroad, shall be comparable to the value
of such an Award to a Participant who is resident or primarily employed in the
United States. An Award may be modified under this Section 10(m) in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Exchange Act for the Participant
whose Award is modified.
 
(n)           Limitation on Rights Conferred under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Corporation or a subsidiary or affiliate, (ii)
interfering in any way with the right of the Corporation or a subsidiary or
affiliate to -terminate any Eligible Person’s or Participant’s employment or
service at any time, (iii) giving an Eligible Person or Participant any claim to
be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Corporation unless and until the Participant is
duly issued or transferred shares of Stock in accordance with the terms of an
Award or an Option is duly exercised. Except as expressly provided in the Plan
and an Award document, neither the Plan nor any Award document shall confer on
any person other than the Corporation and the Participant any rights or remedies
thereunder.
 
(o)           Severability; Entire Agreement.  If any of the provisions of this
Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
(p)           Awards Under Preexisting Plan.  Upon approval of the Plan by
stockholders of the Corporation as required under Section 10(q) hereof, no
further awards shall be granted under the Preexisting Plan.
 
(q)           Plan Effective Date and Termination.  The Plan shall become
effective if, and at such time as, the stockholders of the Corporation have
approved it by the affirmative votes of the holders of a majority of the voting
securities of the Corporation present, or represented, and entitled to vote on
the subject matter at a duly held meeting of stockholders.  Unless earlier
terminated by action’ of the Board, the Plan will remain in effect until such
time as no Stock remains available for delivery under the Plan and the
Corporation has no further rights or obligations under the Plan with respect to
outstanding Awards under the Plan.
 
 
18

--------------------------------------------------------------------------------

 